Order filed August 25,
2011
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00317-CR 
                                                    __________
 
                            FELMON
LAKEITH LAURY, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 82nd District Court
 
                                                        Robertson
County, Texas
 
                                             Trial Court
Cause No. 08-03-18,448CR
 

 
                                                                     O
R D E R
Felmon
Lakeith Laury appeals from the granting of the State’s
Second Amended Motion to Revoke Probated Sentence after the trial court
sentenced him to ten years deferred adjudication for the offense of aggravated assault
with a deadly weapon.  After hearing evidence, the trial court delayed
sentencing and entered a written judgment sentencing Laury to twenty years in
the Texas Department of Criminal Justice, Institutional Division.  There is no
record that Laury was sentenced in open court.
Because
Laury was not present when the trial court pronounced his sentence, this court
is without jurisdiction to hear this appeal.  Keys v. State, 340 S.W.3d
526 (Tex. App.—Texarkana 2011, order); Meachum v. State, 273 S.W.3d 803,
806 (Tex. App.—Houston [14th Dist.] 2008, order).  Rather than dismissal, a
proper and more efficient remedy is abatement.  Keys, 340 S.W.3d at 529;
Meachum, 273 S.W.3d at 806.
Accordingly,
we abate this appeal and remand this cause to the trial court.  On remand, the
trial court shall give notice of a hearing to be held and then pronounce
sentence in Laury’s presence.  The sentencing hearing is to be held within
thirty days of this order.  A supplemental reporter’s record of the sentencing
shall be prepared and filed in the record of this appeal, together with a
supplemental clerk’s record containing the trial court’s judgment.  These
records are due to be filed in this court within forty-five days of the date of
this order.
The
appeal will be reinstated when the supplemental records are filed with this
court.  On reinstatement, this court will determine any issues that are before
the court on this appeal.
 
                                                                                    PER
CURIAM
 
August 25, 2011
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Hill, J.[1]




[1]John G. Hill, Former Justice, Court of Appeals, 2nd
District of Texas at Fort Worth, sitting by assignment.